459 F.2d 1392
UNITED STATES of America, Appellee,v.John E. MANFREDONIA, Defendant-Appellant.
No. 850, Docket 72-1403.
United States Court of Appeals,Second Circuit.
Argued May 26, 1972.Decided May 26, 1972.

William T. Griffin, New York City (Peter Griffin, New York City, on the brief), for defendant-appellant.
John J. Kenney, Asst. U. S. Atty.  (Whitney North Seymour, Jr., U. S. Atty., S.D. New York, Peter F. Rient, Asst. U. S. Atty., on the brief), for appellee.
Before LEVENTHAL,** FEINBERG and MULLIGAN, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the opinion of Judge Frankel, reported at 341 F.Supp. 790 (S.D.N.Y. 1972).



**
 Of the United States Circuit Court for the District of Columbia, sitting by designation